El Juez Asociado Se. HeRNÁudez
emitió ia opinión del tribunal.
María Pantaleona y Nemesio Feliciano, conocidos también por Pérez, promovieron ante la Corte de Distrito de Maya-güez expediente para acreditar el dominio de una finca,- que describen en la forma siguiente:
“Solar ó porción de tierra de media cuerda,’equivalente á 19 áreas ‘65 centiáreas, á café, árboles frutales y guineos, radicada en el barrio ■de Maricao-Afuera, término municipal de Maricao, partido judicial •de San Germán, conteniendo una casa de maderas cubierta de zinc, ■de diez y ocho varas de frente por ocho y media de fondo; un horno de cocer pan, de manipostería que mide tres y tres cuartas varas de frente é igual medida de fondo, colindando todo por el Este, Sud y Oeste, con terreno de Don Pablo Coronado; y por el Norte, con el ca-mino real de Maricao.”
Los promoventes expresan que adquirieron dicha finca por compra privada á Don Bruno Pérez fallecido en 29 de agosto de 1903,. quien á su vez la hubo de Antonio Castillo en el año de 1893, sin que en esos contratos de compra-venta mediara título escrito de dominio, no pesando carga ni gravamen alguno sobre la finca en cuestión, la que tiene un valor de 220 dollars.
El fiscal de la expresada corte formuló oposición al expe-diente mencionado, alegando como únicas razones que la rela-ción de la medida métrica de la superficie de la finca con la usual vigente estaba equivocada en la solicitud y que no sólo no se describían los linderos de dicha finca en forma precisa, sino que tampoco se hacía referencia á .puntos determinados de la localidad, que pudieran conducir á la identificación de aquélla, infringiéndose por tanto la regla Ia. del artículo 9 de la Ley Hipotecaria y la regia 2a. del artículo 63 del Reglamen-to para la aplicación de la misma.
El juez por auto de 17 de septiembre de 1906, declaró acre-ditado por las pruebas practicadas, el dominio en los bienes de *35que se trata á favor de los promoventes María Pantaleona y Nemesio Feliciano y ordenó se les expediera testimonio de dicho auto tan luego fuera firme para su inscripción en el re-gistro de la propiedad; y contra este auto interpuso el Fiscal de la Corte de Mayagüez recurso de apelación que ha sosteni-do ante esta Corte Suprema el fiscal de la misma por las pro-pias razones alegadas ya en la primera instancia.
Hemos examinado los textos legales que se suponen in-fringidos, ó sean la regia Ia. del artículo 9 de la Ley Hipote-caria y la regia 2a. del artículo 63 del Reglamento para su aplicación y no encontramos justificada la oposición hecha por el fiscal al expediente de dominio, pues en el escrito ini-cial de su promoción se expresan la naturaleza de las fincas, cuyo dominio se trata de justificar, su situación, medida y linderos, y la naturaleza de las fincas colindantes, sin que tampoco aparezca que se haya cometido error al determinar la equivalencia de la medida del terreno, no habiendo además precepto alguno, legal que ordene se haga referencia á puntos determinados para mejor identificar una finca, lo cual podrá ser conveniente, pero no obligatorio.
Casos análogos en que hemos establecido igual doctrina son el número 79 de Agustín Hernández Mena contra El Pueblo de Puerto Pico y el número 87 de Juan Antonio'Pesante también contra El Pueblo de Puerto Rico, ambos resueltos por esta corte en 19 de enero próximo pasado.
Por las razones expuestas debe confirmarse la resolución dictada por la Corte de Distrito de Mayagüez en 17 de setiem-bre de 1906.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Aso-ciados, Figueras, MacLeary, y Wolf.